DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 04/26/2022 have been fully considered.
With respect to the Drawing Revisions, Applicant’s revised drawings filed on 10/13/2021 are accepted. 
With respect to the double patenting claim rejection(s) in view of U.S. Application No. 16461709, which issued as U.S. Patent No. 11260587, applicant’s amendment(s) to the instant claim(s) and applicant’s amendment(s) to the claims of application No. 16461709 have overcome the rejections.
With respect to the double patenting claim rejection(s) in view of U.S. copending Application No. 16757442, applicant’s amendment(s) to the instant claim(s) and applicant’s amendment(s) to the claims of Application No. 16757442 have overcome the rejections.
With respect to the claim objection(s), Applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 101, Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant's amendment(s) to the claim(s) and Examiner’s amendment(s) to the claim(s) presented in this Office action has/have overcome the claim rejection(s).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christian N. Schaefer on 05/25/2022.
The application has been amended as follows: 
In the claims:
(Currently Amended) A print head (10) for a 3D printer (1), the print head comprising an infeed zone (11) with a feeding means (12) configured for feeding a starting material (20), a plasticizing zone (14) with a heater (15) and an outlet opening (16) for a liquid phase (22) of the starting material (20), and a conveying apparatus (30) for conveying the starting material (20) from the infeed zone (11) into the plasticizing zone (14), characterized in that the conveying apparatus (30) comprises a plunger (31) configured to be introduced into the infeed zone (11), and
wherein the print head (10) further comprises a housing (19) including a cooling means (13) for keeping a temperature (Ts) of the infeed zone (11) below a temperature (TP) even when the liquid phase (22) of the starting material (20) exits from the outlet opening (16), 
wherein the cooling means (13) includes:
an active cooling unit (13a) formed by internal cooling channels surrounding a first portion of the infeed zone (11) and having a flowing cooling medium; and 
a passive cooling unit (13b) surrounding a second portion of the infeed zone (11) and formed by cooling fins extending into ambient air surrounding the infeed zone (11), the cooling fins being configured to transfer heat into the ambient air, 
wherein the temperature (TP) is a temperature at which the starting material (20) plasticizes, [[and]]
wherein the active cooling unit (13a) and the passive cooling unit (13b) are arranged downstream from where the starting material (20) is introduced into the infeed zone (11), and
wherein from the passive cooling unit (13b)[[,]] along a flow direction of the starting material (20)
(Currently Amended) The print head (10) as claimed in claim 2, further comprising a sensor (34) configured for determining a force (F) which is exerted by the plunger (31) on the granulate (21) or [[for]] a hydraulic pressure (pH) which is exerted on the plunger (31).
20. (Currently Amended) The print head (10) as claimed in claim 1, wherein the housing (19) defines a flowpath for flowing the starting material (20) through the infeed zone (11) from a point upstream of and wherein the flowpath has a constant diameter
21. (Cancelled)
22. (Cancelled)
23. (Currently Amended) The print head (10) as claimed in claim 1[[22]], wherein the infeed zone (11) adjoins the plasticizing zone (14) via a compression zone (11a), wherein an interior space of the infeed zone (11) and at least part of the compression zone (11a) is a straight circular cylinder in which the plunger (31) is guided, and wherein the straight circular cylinder merges into a melting geometry defined by an internal cross section that tapers toward the outlet opening (16).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a print head as instantly claimed is that the prior art of record, alone or in combination, fails to teach or suggest ‘a housing (19) including a cooling means (13) …, wherein the cooling means (13) includes: an active cooling unit (13a) formed by internal cooling channels surrounding a first portion of the infeed zone (11) and having a flowing cooling medium; and a passive cooling unit (13b) surrounding a second portion of the infeed zone (11) and formed by cooling fins extending into ambient air surrounding the infeed zone (11), … wherein the active cooling unit (13a) and the passive cooling unit (13b) are arranged downstream from where the starting material (20) is introduced into the infeed zone (11), and wherein the active cooling unit (13a) is arranged upstream from the passive cooling unit (13b) along a flow direction of the starting material (20)’ as instantly claimed. According to [0013], [0021] and [0051] of Applicant’s published application, these combination of limitations of the claimed print head provide the advantages of avoiding premature melting of the material, avoiding clogging of the infeed zone, preventing sticking of the material to the plunger, and/or preventing water ingress. Thus, claims 1-2, 5-7, 9-10, 15-17, 19-20, and 23 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743